



EXHIBIT 10.2


THIS AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE IS SUBJECT TO
ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT AND/OR §15-48-10 OF THE
SOUTH CAROLINA CODE OF LAWS (1976), AS AMENDED.


AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE
[FACILITY B]


$4,000,000.00    
Charleston, South Carolina
April 20, 2017


WHEREAS, Vicon Industries, Inc., a New York corporation, with a principal place
of business at 135 Fell Court, Hauppauge, New York 11788 (the “Borrower”),
executed that certain Revolving Line of Credit Note in the original principal
amount of up to Two Million and No/100 Dollars ($2,000,000.00), dated as of
August 18, 2016, in favor of NIL Funding Corporation, a Delaware corporation
(“Lender”) at its office at 4838 Jenkins Avenue, North Charleston, South
Carolina 29405 (the “Original Note”).
WHEREAS, Borrower and Lender desire to amend and restate the Original Note in
its entirety.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Original Note is hereby amended and restated in its
entirety with the following:
FOR VALUE RECEIVED, the undersigned Borrower promises to pay to the order of
Lender at its office at 4838 Jenkins Avenue, North Charleston, South Carolina
29405, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Four Million and No/100 Dollars ($4,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
This Note is subject to the terms and conditions set forth in that certain
Amended and Restated Credit Agreement, of even date herewith, by and among
Borrower, IQinVision, Inc., and Lender (the “Credit Agreement”).
INTEREST:
(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at 8.25%
per annum.
(b)    [Intentionally Left Blank].
(c)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each calendar month, commencing May 1, 2017.
(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Lender's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to three percent (3%) above
the rate of interest from time to time applicable to this Note.
(e)    Late Charge. If any payment required hereunder or under any contract,
instrument and other document related hereto, or at any time hereafter delivered
to Lender in connection herewith, is not paid within five (5) business days
following the date it becomes due, Borrower shall pay a late charge equal to the
greater of three percent (3%) of the amount of such unpaid payment or Two
Hundred Fifty and No/100 Dollars ($250.00).





--------------------------------------------------------------------------------





BORROWING AND REPAYMENT:
(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note
(including, without limitation, the Credit Agreement); provided however, that
the total outstanding borrowings under this Note shall never exceed those
permitted by the Credit Agreement. The unpaid principal balance of this
obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on April 2, 2019, or such earlier date as may be required pursuant to the terms
of the Credit Agreement (the “Maturity Date”).
(b)    Advances. Advances hereunder, into an account of Borrower, to the total
amount of the principal sum permitted hereby, in amounts of no less than One
Hundred Thousand and No/100 Dollars ($100,000.00) may be made by the holder at
the oral or written request of (i) John M. Badke or Thomas Hamilton, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an advance is or has been authorized by Borrower.
(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.
EVENTS OF DEFAULT:
This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, subject to any cure period provided for in the Credit
Agreement, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
MISCELLANEOUS:
(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel and in-house
counsel fees), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note, and the prosecution or defense of any
action in any way related to this Note, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Lender or any other
person) relating to Borrower or any other person or entity.
(b)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of South Carolina.
(c)    Arbitration. This Note is subject to the arbitration provisions contained
in the Credit Agreement.
[remainder of page left intentionally blank - additional provisions and
signature page(s) to follow]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Note, with the intention
that it constitute an instrument under seal, as of the date first written above.




Vicon Industries, Inc.
 
 
By: /s/ John M. Badke
Name: John M. Badke
Its: CEO
 







NIL Funding Corporation
 
 
By: /s/ Michael Bender
Name: Michael Bender
Its: Secretary
 






